Exhibit 10.3 - Promissory Note dated June 24, 2016 between certain subsidiaries
of Global Self Storage, Inc. and Insurance Strategy Funding IV, LLC
 
PROMISSORY NOTE
                  
$20,000,000.00
Dated as of June 24, 2016

FOR VALUE RECEIVED, each of SSG SADSBURY LLC, SSG ROCHESTER LLC, SSG BOLINGBROOK
LLC, SSG DOLTON LLC, SSG MERRILLVILLE LLC, SSG SUMMERVILLE I LLC and SSG
SUMMERVILLE II LLC, each a Delaware limited liability company, having their
principal place of business at c/o Global Self Storage, Inc., 3814 Route 44,
Millbrook, NY 12545 (individually and collectively, as the case may be,
"Borrower"), jointly and severally promises to pay to the order of INSURANCE
STRATEGY FUNDING IV, LLC, a Delaware limited liability company, having an office
at c/o J.P. Morgan Asset Management, 270 Park Avenue, 9th Floor, New York, New
York 10017 ("Lender"), or at such other place as may be designated in writing by
the holder of this Note, in legal tender of the United States of America in
immediately available funds, the principal sum of TWENTY MILLION AND 00/100
DOLLARS ($20,000,000.00) or so much thereof as shall at any time be outstanding
(the "Principal Amount"), together with interest on the Principal Amount at the
Applicable Interest Rate (as hereinafter defined).
1. CERTAIN DEFINED TERMS
As used herein the following terms shall have the meanings set forth below:
(a) "Accrual Period" means the period commencing on the 1st day of a calendar
month and ending on the last day of such calendar month; provided that if this
Note is dated as of any date other than the first (1st) day of a month, the
first Accrual Period shall (i) consist of only the date hereof, if the date
hereof is the last day of a month, and (ii) otherwise commence on the date
hereof and end on the last day of the calendar month in which this Note is
executed.
(b) "Additional Costs" shall have the meaning set forth in Section 12(b).
(c) "Applicable Interest Rate" shall mean an interest rate per annum equal to
4.192%, subject to Section 2(a)(4) hereof.
(d) "Business Day" shall mean any day, on which commercial banks are not
authorized or required by law to close in New York, New York.
(e) "Collateral" shall have the meaning set forth in the Security Instrument.
(f) "Default Rate" shall mean a per annum interest rate equal to the lesser of
(i) five percent (5%) per annum above the Applicable Interest Rate, subject to
Section 2(a)(4) hereof, and (ii) the highest lawful rate of interest permitted
under applicable law, whether or not an action against Borrower shall have been
commenced, and if commenced, whether or not a judgment against Borrower shall
have been obtained.
(g) "Environmental Indemnity" shall mean that certain Environmental Indemnity
Agreement given by Borrower and Guarantor to Lender as of even date herewith.
(h) "Event of Default" shall have the meaning set forth in Section 6.1 of the
Loan Agreement.
(i) "Governmental Authority" shall mean any national, state or local government
(whether domestic or foreign), any political subdivision thereof or any other
governmental, quasi governmental, judicial, administrative, public or statutory
instrumentality, authority, body, agency, bureau, commission, board, department
or other entity (including, without limitation, the Federal Deposit Insurance
Corporation, the Comptroller of the Currency or the Federal Reserve Board, any
central bank or any comparable authority) or any arbitrator with authority to
bind a party at law.
(j) "Guarantor" shall mean Global Self Storage, Inc., a Maryland corporation.
(k) "Interest Only Period" shall mean a twenty-four (24) month period commencing
on August 1, 2016 and terminating on July 31, 2018.
(l) "Late Charge" shall have the meaning assigned to such term in Section 4.
(m) "Loan" shall mean the indebtedness evidenced by this Note.
(n) "Loan Agreement" shall mean that certain Loan Agreement, dated as of the
date hereof, between Borrower and Lender with respect to the Loan, as the same
may be amended, modified, supplemented or restated from time to time.
(o) "Loan Documents" shall mean this Note, the Loan Agreement, the Security
Instrument, and any other documents or instruments which now or shall hereafter
wholly or partially evidence and/or secure payment of this Note or which have
otherwise been executed by Borrower and/or any other Person in connection with
the Loan.
(p) "Make-Whole Amount" shall mean a prepayment consideration amount equal to:
(i) with respect to any Prepayment Date (as defined below) before August 1,
2033, the greater of (x) 1% of the Principal Amount or (y) an amount, not less
than zero, equal to the amount by which the sum of the respective present values
of each of the remaining scheduled payments of principal and interest (including
any final payment of the Principal Amount) which would have been payable under
this Note through and including the Scheduled Maturity Date had this Note not
been prepaid exceeds the then outstanding Principal Amount of this Note on the
date immediately prior to such Prepayment Date; (ii) with respect to any
Prepayment Date on or after August 1, 2033, and on or before July 31, 2034, 3%
of the Principal Amount; (iii) with respect to any Prepayment Date on or after
August 1, 2034 and on or before July 31, 2035, 2% of the Principal Amount; and
(iv) subject to Section 6 hereof, with respect to any Prepayment Date on or
after August 1, 2035 and before the Scheduled Maturity Date, 1% of the Principal
Amount.  Present values shall be computed by Lender in accordance with its
customary accounting practices using a discount rate equal to the Treasury Yield
(as hereinafter defined) for the remaining average life of the Loan, as
determined by Lender, through the Scheduled Maturity Date had the Loan not been
prepaid.
(q) "Maturity Date" shall mean the earliest to occur of (i) the Scheduled
Maturity Date and (ii) the date this Note is accelerated and becomes due and
payable pursuant to the terms of the Loan Documents.
(r) "Monthly Payment" shall mean for each Monthly Payment Date, (i) with respect
to an Accrual Period occurring during the Interest Only Period, a payment in an
amount equal to $69,866.67, and (ii) with respect to an Accrual Period not
occurring during the Interest Only Period a payment in an amount equal to
$107,699.14.
(s) "Monthly Payment Date" shall mean the first day of each calendar month prior
to the Maturity Date commencing on August 1, 2016 and continuing through and
including the Scheduled Maturity Date.
(t) "Obligations" shall have the meaning ascribed to such term in Section 1.1 of
the Security Instrument.
(u) "Person" means any natural person, corporation, limited partnership, general
partnership, joint stock company, limited liability company, limited liability
partnership, joint venture, association, company, trust, bank, trust company,
land trust, business trust or other organization, whether or not a legal entity,
or any nongovernmental entity or Governmental Authority.
(v) "Prepayment Date" shall mean the actual date of prepayment of the Loan , or,
as the case may be, the actual date of Borrowers' payment of the applicable
Release Price (as defined in the Loan Agreement), in each case, to the extent
permitted by, and in accordance with, the terms of this Note.
(w) "Prepayment Notice" shall have the meaning set forth in Section 6(a).
(x) "Property" shall mean certain real property located in Bolingbrook,
Illinois, Dolton, Illinois, Merrillville, Indiana, Gates, New York,
Sadsburyville, Pennsylvania and Summerville, South Carolina, as more
particularly described in the Loan Agreement.
(y) "Recourse Obligations of Borrower" shall have the meaning assigned to such
term in the Loan Agreement.
(z) "Regulatory Change" means, with respect to Lender, any change effective
after the date hereof in any law, treaty, order, policy, rule or regulation
(including without limitation, Regulation D of the Board of Governors of the
Federal Reserve System) or in the administration, interpretation or application
thereof or the adoption, making or issuance, after the date hereof, of any
interpretation, directive, guideline or request (whether or not having the force
of law and whether or not failure to comply therewith would be unlawful)
applying to a class of banks, including Lender, of or under any applicable law
by any Governmental Authority charged with the interpretation or administration
thereof or compliance by Lender with any interpretation, directive, guideline or
request regarding capital adequacy; provided that, notwithstanding anything
herein to the contrary, the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines, requirements and directives
thereunder issued in connection therewith or in implementation thereof shall be
deemed to be a "Regulatory Change", regardless of the date enacted, adopted,
issued or implemented.
(aa) "Scheduled Maturity Date" shall mean July 1, 2036.
(bb) "Security Instrument" shall mean, individual and collectively, as the case
may be, each Mortgage, Assignment of Leases and Rents and Security
Agreement dated the date hereof in the principal amount of $20,000,000.00, given
by any Borrower, as mortgagor, for the benefit of Lender, as mortgagee, covering
the fee estate of Borrower in the Property.
(cc) "Taxes" shall mean any present or future excise, stamp or other taxes,
fees, duties, levies, imposts, charges, deductions, withholdings or other
charges of any nature whatsoever imposed by any taxing authority, but excluding
(i) franchise taxes, (ii) any taxes (other than withholding taxes) that would
not be imposed but for a connection between Lender and the jurisdiction imposing
such taxes (other than a connection arising solely by virtue of the activities
of Lender in connection with the Loan), (iii) any taxes imposed on or measured
by any of Lender's assets, net income, net receipts or branch profits, (iv) any
taxes, unless such taxes result solely from (A) a change in any applicable law,
treaty, governmental rule, regulation, guideline or order, or in the
interpretation thereof, occurring after the date hereof, with respect to the
original Lender hereunder, or, (B) in the case of an assignment or transfer of
this Note or a designation of a new lending office of Lender, to the extent such
taxes are imposed at a rate that does not exceed the rate in respect of those
taxes for which the assignor or transferor Lender, or Lender in respect of its
prior lending office, as the case may be, was entitled to additional amounts
from Borrower pursuant to Section 11 of this Note under the laws in effect
immediately prior to the assignment or transfer of this Note or such designation
of a new lending office, as the case may be, and (v) Excluded Taxes (as defined
in the Loan Agreement).
(dd) "Treasury Yield" shall mean a yield determined by Lender by reference to
the most recent Federal Reserve Statistical Release H.15 (519) (or any successor
or substitute publication of the Federal Reserve Board) that has become publicly
available at least two (2) Business Days prior to the Prepayment Date, and shall
be the most recent weekly average yield to maturity (expressed as a rate per
annum) under the caption "Treasury Constant Maturities" for the year
corresponding to the remaining average life of the Loan, as determined by
Lender, through the Scheduled Maturity Date had this Note not been prepaid,
converted to a mortgage equivalent yield.  If no such "Treasury Constant
Maturities" shall exactly correspond to such remaining average life of the Loan,
as determined by Lender, yields for the two most closely corresponding published
"Treasury Constant Maturities" shall be used to interpolate a single yield on a
straight-line basis (rounding, in the case of relevant periods, to the nearest
month).  The Treasury Yield shall be computed to the fifth decimal place and
then rounded to the fourth decimal point.
2. PAYMENT TERMS
(a) The Principal Amount shall be paid by Borrower to Lender together with
interest at the Applicable Interest Rate, subject to the provisions of Section 6
of this Note, as follows:
(1)
If this Note is dated as of a date other than the first (1st) day of a calendar
month, a payment shall be due from Borrower to Lender on the date hereof on
account of all interest, at the Applicable Interest Rate, scheduled to accrue on
the Principal Amount from and after the date hereof through and including the
last day of the current Accrual Period, subject to Section 2(a)(4) hereof.

(2)
On each Monthly Payment Date, Borrower shall make the Monthly Payment to
Lender.  Each Monthly Payment shall be applied first to interest accrued during
the Accrual Period immediately preceding the Monthly Payment Date, subject to
Section 2(a)(4) hereof, and the balance, if any, to the Principal Amount.

(3)
The remaining balance of the Principal Amount, all accrued interest, subject to
Section 2(a)(4) hereof, and all other portions of the Obligations remaining
unpaid on the Scheduled Maturity Date shall be due and payable on the Scheduled
Maturity Date (unless accelerated by Lender, or prepaid, in accordance with the
provisions of Section 6 of this Note, in which case the aforesaid sums described
in this clause (3) shall be payable on the Maturity Date or the Prepayment Date,
as applicable).

(4)
Interest on the Principal Amount (whether at the Applicable Interest Rate or the
Default Rate) shall be calculated on the basis of a three hundred sixty (360)
day year, based on twelve (12) thirty (30) day months.

(b) All payments, whether of principal, interest or otherwise, due hereunder and
under any of the Loan Documents shall be paid by wire transfer of immediately
available federal funds to the following account of Lender, unless otherwise
directed by Lender in writing:
ABA Number:
021-000-248
Bank Name:
Wells Fargo Bank, N.A.
 
San Francisco, CA
Account Number:
4514077429
Account Name:
Insurance Strategy Funding IV LLC
Reference:
Global Self Storage



Any wire transfer received by Lender after 2:00 p.m. New York City time shall be
deemed received on the next succeeding Business Day.
(c) Unless payments are made in the required amount in immediately available
funds at the place where this Note is payable, remittances in payment of all or
any part of the Obligations shall not, regardless of any receipt or credit
issued therefor, constitute payment until the required amount is actually
received by Lender in funds immediately available at the place where this Note
is payable (or any other place as Lender, in Lender's sole discretion, may have
established by delivery of written notice thereof to Borrower) and shall be made
and accepted subject to the condition that any check or draft may be handled for
collection in accordance with the practice of the collecting bank or banks.
3. DEFAULT AND ACCELERATION
If any payment required in this Note is not paid on the date when due or on the
happening of any other Event of Default, (a) the whole of the Principal Amount,
(b) interest, including interest at the Default Rate, Late Charges and other
sums, as provided in this Note, the Loan Agreement or the other Loan Documents,
(c) all other monies agreed or provided to be paid by Borrower in this Note, the
Loan Agreement or the other Loan Documents, (d) all sums advanced pursuant to
the Loan Agreement to protect and preserve the Property and the lien and the
security interest created thereby, and (e) all sums advanced and costs and
expenses incurred by Lender in connection with the administration or enforcement
of the Loan Documents or the Obligations or any part thereof, any renewal,
extension or change of or substitution for the Obligations or any part thereof,
or the acquisition or perfection of the security therefor, whether made or
incurred at the request of Borrower or Lender shall become immediately due and
payable at the option of Lender.  Lender shall deliver written notice to
Borrower within five (5) days after Lender's exercise of such option to
accelerate.
4. LATE CHARGE
In the event that any payment provided for herein shall become overdue for a
period of five (5) calendar days or more, a late charge equal to the lesser of
(x) five cents (.05¢) for each dollar of the amount so overdue and (y) the
maximum amount permitted by applicable law (the "Late Charge") shall become
immediately due to Lender as liquidated damages, and not as a penalty, and as a
reasonable estimate of Lender's additional administrative expenses, the exact
amount of which would be impossible to ascertain, and such sum shall, until
paid, be part of the Obligations secured by the Security Instrument and the
other Loan Documents.  Application of the Late Charge shall not be construed as
a consent by Lender to an extension of time for any payment, as a waiver of any
default that may be related to such or any other overdue payment or of any other
default or as a waiver of any other right or remedy of Lender hereunder, at law
or in equity.
5. DEFAULT RATE APPLIED UPON NON-PAYMENT
In the event that any payment due hereunder is not paid in full within five (5)
days after the date due or the Obligations are not paid in full on the Maturity
Date, or such earlier date as the Obligations may become due hereunder, the
entire Principal Amount and all of the Obligations (including, to the extent
permitted by applicable law, any portion thereof which constitutes accrued and
unpaid interest, but excluding any accrued but unpaid Late Charges), shall
accrue interest until all payments past due hereunder are fully paid at a rate
of interest equal to the Default Rate.
6. PREPAYMENT
(a) Provided no Event of Default exists, the Loan may be prepaid, in whole, but,
subject to Section 6(e) below, not in part, upon:  (i) not less than thirty (30)
days' prior written notice to Lender specifying the Business Day on which
prepayment is to be made, which notice shall be irrevocable once given (the
"Prepayment Notice"); (ii) payment of the Principal Amount and all accrued and
unpaid interest on the Principal Amount of this Note to and including the day
immediately prior to the Prepayment Date; (iii) payment of all other sums then
due under this Note, the Loan Agreement and the other Loan Documents; and (iv)
if the Prepayment Date occurs prior to the one hundred eightieth (180th) day
preceding the Scheduled Maturity Date, payment of the Make-Whole Amount.  Lender
shall not be obligated to accept any prepayment of the Loan unless it is
accompanied by all sums due in connection therewith.  The calculation of the
Make‑Whole Amount shall be made by Lender in accordance with this Note in its
sole and absolute discretion and shall, absent manifest error, be final,
conclusive and binding upon Borrower.
(b) Borrower hereby acknowledges that Lender would not make the Loan without
full and complete assurance by Borrower of its agreement to pay the Monthly
Payments as hereinabove provided, and Borrower's further agreement not to prepay
all or any part of the Principal Amount prior to the Scheduled Maturity Date,
except on the terms expressly set forth in this Note or any other Loan
Documents.  In consideration of the foregoing, if, as a result of an Event of
Default hereunder or under the Loan Agreement or any of the other Loan
Documents, Lender shall declare the Loan due and payable, in whole or in part,
in accordance with Lender's rights under this Note or any of the other Loan
Documents, then Borrower shall pay to Lender on the date of such acceleration,
in addition to all other amounts due Lender, an amount equal to the Make-Whole
Amount.  Except as expressly set forth in this Note or the Loan Documents,
Borrower hereby waives any rights Borrower may have to prepay the Loan without
charge and agrees to pay the Make-Whole Amount upon any prepayment of the Loan
prior to the Scheduled Maturity Date, whether voluntary, pursuant to any such
acceleration or otherwise.  Borrower hereby acknowledges that if such
acceleration shall result from an Event of Default, it shall be presumed, for
purposes of imposing the Make-Whole Amount, and conclusively deemed to be a
willful and deliberate attempt by Borrower to avoid the payment of the
Make-Whole Amount or the limitations on prepayment herein contained and the
Make-Whole Amount shall constitute liquidated damages, and not a penalty, as a
reasonable estimate of Lender's loss (the exact amount of which damages would be
impossible to ascertain) as a consequence of the breach of the Borrower's
covenant not to prepay the Principal Amount and other Obligations, other than as
specifically permitted herein.
(c) Any such Make-Whole Amount (whether voluntary, pursuant to any acceleration
or otherwise) shall constitute a portion of the Loan and the Obligations
evidenced hereby and secured by the Security Instrument or the other Loan
Documents.  Nothing herein shall constitute a waiver by Lender of any right it
may have to specifically enforce the terms of repayment of the Loan and the
Obligations set forth herein, in the Loan Agreement and in the other Loan
Documents.  The foregoing provisions shall be deemed to apply, without
limitation, to any prepayment of the Loan prior to the Scheduled Maturity Date
in connection with (i) any reinstatement of any or all of the Loan Documents
under any foreclosure proceedings, (ii) any right of redemption, or (iii) the
consummation of any foreclosure sale, whether or not such prepayment is made by
or on behalf of Borrower or otherwise and whether or not any such prepayment is
made pursuant to rights granted at law or in equity.
(d) Notwithstanding the foregoing, provided no Event of Default shall have
occurred and be continuing hereunder, no Make-Whole Amount shall be due in
connection with any prepayment (i) resulting from the application of casualty or
condemnation proceeds to the Loan in accordance with the terms of the Loan
Agreement, or (ii) made during the last one hundred eighty (180) days prior to
the Scheduled Maturity Date.
(e) Notwithstanding the foregoing, provided (i) no Event of Default exists and
(ii) Borrower has satisfied the conditions set forth in Section 5.2 of the Loan
Agreement, Borrower may partially prepay the Loan in an amount equal to the
applicable Release Price in connection with a Partial Release (as defined in the
Loan Agreement) upon (a) not less than thirty (30) days' prior written notice to
Lender specifying the Business Day on which such prepayment is to be made, which
notice shall be irrevocable within five (5) days of the scheduled date of such
prepayment, (b) payment of the applicable Release Price and all accrued and
unpaid interest on the applicable Release Price under this Note to and including
the day immediately prior to the Prepayment Date , (c) payment of all other sums
then due under this Note, the Loan Agreement and the other Loan Documents with
respect solely to the applicable Release Price; and (iv) if the Prepayment Date
occurs prior to the day preceding the Scheduled Maturity Date, payment of the
Make-Whole Amount, provided that such Make-Whole Amount shall be calculated
solely with respect to the applicable Release Price and not with respect to the
entire Principal Amount.
7. SETOFF
Upon the occurrence and during the continuance of an Event of Default under the
terms of this Note, the Loan Agreement or any of the Loan Documents, Lender is
hereby authorized at any time or from time to time without notice to Borrower or
to any other Person, any such notice being hereby expressly waived, to
immediately set off and appropriate and apply any and all deposits (general or
special) provided for in the Note, the Loan Agreement or the other Loan
Documents and any other indebtedness at any time held or owing by Lender to or
for the credit or the account of Borrower against and on account of the
Obligations.
8. EXCULPATION
(a) Except as otherwise provided herein, in the Loan Agreement or in the other
Loan Documents, Lender shall not enforce the liability and obligation of
Borrower to perform and observe the obligations contained in this Note or the
Loan Agreement or the Loan Documents by any action or proceeding wherein a money
judgment shall be sought against Borrower, except that Lender may sell the
Property under any power of sale or right of non-judicial foreclosure or bring a
foreclosure action, confirmation action, action for specific performance or
other appropriate action or proceeding to enable Lender to enforce and realize
upon this Note, the Loan Agreement, the other Loan Documents, and the interest
in the Property, the Rents and Profits (as defined in the Loan Agreement) and
any other Collateral given to Lender created by this Note, the Loan Agreement
and the other Loan Documents; provided, however, that any judgment in any such
action or proceeding shall be enforceable against Borrower only to the extent of
Borrower's interest in the Property, in the Rents and Profits and in any other
Collateral given to Lender.  Lender, by accepting this Note and the Loan
Agreement, agrees that it shall not, except as otherwise provided herein or in
the Loan Agreement or Security Agreement, sue for, seek or demand any deficiency
judgment against Borrower in any such action or proceeding, under or by reason
of or under or in connection with this Note, the Loan Agreement or the other
Loan Documents.  The provisions of this Article shall not, however, (i)
constitute a waiver, release or impairment of any obligation evidenced or
secured by this Note, the Loan Agreement or the other Loan Documents; (ii)
without limiting the provisions of clause (i) immediately above, impair the
right of Lender to obtain a deficiency judgment in any action or proceeding with
respect to the Loan Documents in order to preserve its rights and remedies,
including, without limitation, foreclosure, non-judicial foreclosure, or the
exercise of a power of sale, under the Security Instrument; however, Lender
agrees that it shall not enforce such deficiency judgment against any assets of
Borrower other than the Property (as defined in the Loan Agreement) or in
connection with the exercise of its rights and remedies under the Loan Agreement
or Security Agreement (as such rights and remedies may be limited by the
provisions contained therein); (iii) impair the right of Lender to name Borrower
as a party defendant in any action or suit for judicial foreclosure and sale
under the Loan Agreement or Security Instrument; (iv) affect the validity or
enforceability of any indemnity, master lease or similar instrument made in
connection with this Note, the Loan Agreement or the other Loan Documents; (v)
impair the right of Lender to obtain the appointment of a receiver; (vi) impair
the enforcement of the Assignment of Leases and Rents executed in connection
herewith; (vii) impair the right of Lender to obtain a deficiency judgment or
judgment on the Note against Borrower if necessary to obtain any insurance
proceeds or condemnation awards to which Lender would otherwise be entitled
under the Loan Agreement; provided however, Lender shall only enforce such
judgment against the insurance proceeds and/or condemnation awards; or (viii)
impair, release or limit the liability of Borrower under the Environmental
Indemnity or affect in any way the validity, enforceability or recourse of such
Environmental Indemnity.
(b) Notwithstanding anything to the contrary contained herein, Borrower shall be
personally liable to Lender for the Recourse Obligations of Borrower, but no
Affiliate of Borrower, no direct or indirect principal, shareholder, partner,
member, director, officer, employee, agent or representative of Borrower of any
Affiliate of Borrower and no direct or indirect principal, shareholder, partner,
member, director, officer, employee, agent or representative or any of the
foregoing, shall have any personal liability under this Note.  The foregoing
shall not diminish the liability of any Guarantor under the Guaranty,
Environmental Indemnity or any other guaranty or indemnity agreement.
(c) Nothing herein shall be deemed to be a waiver of any right which Lender may
have under Sections 506(a), 506(b), 1111(b) or any other provisions of the U.S.
Bankruptcy Code to file a claim for the full amount of the Obligations or to
require that all Collateral shall continue to secure all of the Obligations
owing to Lender in accordance with this Note, the Loan Agreement and the other
Loan Documents.
9. WAIVERS
Except as otherwise expressly provided herein and in the other Loan Documents,
Borrower and all others who may become liable for the payment of all or any part
of the Obligations do hereby severally waive presentment and demand for payment,
notice of dishonor, protest and notice of protest and non-payment and all other
notices of any kind.  No release of any security for the Obligations or
extension of time for payment of this Note or any installment hereof, and no
alteration, amendment or waiver of any provision of this Note, the Loan
Agreement or the other Loan Documents made by agreement between Lender or any
other Person or party shall release, modify, amend, waive, extend, change,
discharge, terminate or affect the liability of Borrower, and any other Person
who may become liable for the payment of all or any part of the Obligations,
under this Note, the Loan Agreement or the other Loan Documents.  No notice to
or demand on Borrower shall be deemed to be a waiver of the obligation of
Borrower or of the right of Lender to take further action without further notice
or demand as provided for in this Note, the Loan Agreement or the other Loan
Documents.  In addition, acceptance by Lender of any payment in an amount less
than the amount then due shall be deemed an acceptance on account only, and the
failure to pay the entire amount then due shall be and continue to be an Event
of Default.  If Borrower is a partnership, the agreements herein contained shall
remain in force and applicable, notwithstanding any changes in the individuals
comprising the partnership, and the term "Borrower," as used herein, shall
include any alternate or successor partnership, but any predecessor partnership
and their partners shall not thereby be released from any liability.  If
Borrower is a corporation or limited liability company, the agreements contained
herein shall remain in full force and applicable notwithstanding any changes in
the shareholders or members comprising, or the officers and directors or
managers relating to, the corporation or limited liability company, and the term
"Borrower" as used herein, shall include any alternative or successor
corporation or limited liability company, but any predecessor corporation or
limited liability company shall not be relieved of liability hereunder. 
(Nothing in the foregoing sentence shall be construed as a consent to, or a
waiver of, any prohibition or restriction on transfers of interests in a
partnership, corporation or limited liability company, which may be set forth in
the Loan Agreement or any other Loan Document.)
10. TRANSFER
Upon the transfer of this Note, Borrower hereby waiving notice of any such
transfer, Lender may deliver all the Collateral mortgaged, conveyed, granted,
pledged or assigned pursuant to the Security Instrument, Loan Agreement and the
other Loan Documents, or any part thereof, to the transferee, who shall
thereupon assume all obligations of Lender hereunder and thereunder and become
"Lender" hereunder and be vested with all the rights herein or under applicable
law given to Lender with respect thereto, and Lender shall thereafter forever be
relieved and fully discharged from any liability or responsibility in the
matter; but Lender shall retain all rights hereby given to it with respect to
any liabilities and the Collateral not so transferred.
11. TAXES
(a) All payments by Borrower of principal of, and interest on, the Loan and all
other Obligations shall be made free and clear of and without deduction for
Taxes.  If any withholding or deduction from any payment to be made by Borrower
hereunder is required in respect of any Taxes pursuant to any applicable law,
then Borrower will:
(1)
pay directly to the relevant Governmental Authority the full amount required to
be so withheld or deducted;

(2)
promptly forward Lender an official receipt or other documentation satisfactory
to Lender evidencing such payment to such Governmental Authority; and

(3)
pay to Lender for its account, such additional amount or amounts as is necessary
to ensure that the net amount actually received by Lender will equal the full
amount that Lender would have received had no such withholding or deduction been
required.

(b) If Borrower fails to pay any Taxes when due to the appropriate Governmental
Authority or fails to remit to Lender for its account the required receipts or
other required documentary evidence, Borrower shall indemnify Lender for any
incremental Taxes, interest or penalties that may become payable by Lender as a
result of any such failure.  Notwithstanding the foregoing, Borrower's right to
appeal property Taxes imposed on all or any portion of the Property shall not be
unreasonably restricted by Lender.
12. INTENTIONALLY OMITTED
13. MISCELLANEOUS
(a) This Note is subject to the express condition that at no time shall Borrower
be obligated or required to pay interest on the principal balance due hereunder
at a rate which could subject Lender to either civil or criminal liability as a
result of being in excess of the maximum interest rate which Borrower is
permitted by applicable law to contract or agree to pay.  If by the terms of
this Note Borrower is at any time required or obligated to pay interest on the
principal balance due hereunder at a rate in excess of such maximum rate, the
Applicable Interest Rate or the Default Rate, as the case may be, shall be
deemed to be immediately reduced to such maximum rate and all previous payments
in excess of the maximum rate shall be deemed to have been payments in reduction
of principal and not on account of the interest due hereunder.  All sums paid or
agreed to be paid to Lender for the use, forbearance or detention of the
Obligations shall, to the extent permitted by applicable law, be amortized,
prorated, allocated and spread throughout the full stated term of the Note until
payment in full so that the rate or amount of interest on account of the
Obligations does not exceed the maximum lawful rate of interest from time to
time in effect and applicable to the Obligations for so long as the Obligations
are outstanding.
(b) Each and every right, remedy and power hereby granted to Lender or allowed
it by law or other agreement shall be cumulative and not exclusive and may be
exercised by Lender from time to time.
(c) If any payment on this Note becomes due and payable on a day that is not a
Business Day, the maturity thereof shall, unless otherwise provided herein, be
extended to the next Business Day.
(d) Borrower hereby agrees to pay all costs of collection when incurred,
including reasonable attorneys' fees and expenses (which costs may be added to
the amount due under this Note and shall be paid promptly upon demand with
interest thereon at the Default Rate) and to perform and comply with each of the
terms, covenants and provisions contained in this Note, the Loan Agreement or
any of the other Loan Documents on the part of Borrower to be observed or
performed.
(e) In the event that any provision of this Note or the application thereof to
Borrower shall, to any extent, be invalid or unenforceable under any applicable
statute, regulation, or rule of law, then such provision shall be deemed
inoperative to the extent that it may conflict therewith and shall be deemed
modified to conform to such statute, regulation or rule of law, and the
remainder of this Note and the application of any such invalid or unenforceable
provision to parties, jurisdictions, or circumstances other than to whom or to
which it shall be held invalid or unenforceable, shall not be affected thereby
nor shall same affect the validity or enforceability of any other provision of
this Note.
(f) The headings in this Note are for the convenience of reference only, are not
to be considered a part hereof and shall not limit or otherwise affect any of
the terms hereof.
(g) This Note may not be changed, modified, waived or discharged orally, but
only by an agreement in writing executed by the party against whom enforcement
of such change, modification, waiver or discharge is sought.
(h) Whenever used in this Note, the singular number shall include the plural,
the plural the singular (including without limitation the use of the term
"Borrower), and the terms "Borrower" and "Lender" shall include their respective
successors and assigns; provided, however, that Borrower shall in no event or
under any circumstances have the right, without obtaining the prior written
consent of Lender (which may be granted or withheld in the sole and absolute
discretion of Lender), to assign or transfer its obligations under this Note,
the Loan Agreement or the other Loan Documents, in whole or in part, to any
other person, party or entity, except as may be otherwise expressly provided to
the contrary herein or in the other Loan Documents.
(i) Any notice, demand, consent, approval, direction, waiver, agreement or other
communication required or permitted hereunder shall be delivered in accordance
with the requirements of Section 9.5 of the Loan Agreement.
14. CROSS DEFAULT
(a) An Event of Default under the Loan Agreement or any of the other Loan
Documents delivered in connection with this Note, shall, at Lender's option,
constitute an Event of Default under this Note, the Loan Agreement and/or the
Loan Documents or otherwise at law or in equity.
(b) The Security Instrument, the Loan Agreement and, except as otherwise
expressly provided in the Environmental Indemnity, each of the other Loan
Documents shall also secure the obligations of Borrower under this Note and the
other Loan Documents and shall be for the benefit of Lender, the holder of this
Note and their respective successors and assigns.
15. APPLICABLE LAW; CONSENT TO JURISDICTION; NO JURY
BORROWER AND LENDER HEREBY AGREE THAT THIS NOTE SHALL BE INTERPRETED, CONSTRUED,
GOVERNED AND ENFORCED ACCORDING TO THE SUBSTANTIVE LAWS OF THE STATE OF NEW YORK
WITHOUT GIVING EFFECT TO ITS PRINCIPLES OF CHOICE OF LAW OR CONFLICTS OF LAW
THAT WOULD DEFER TO THE SUBSTANTIVE LAW OF ANOTHER JURISDICTION, PROVIDED THAT
AT ALL TIMES THE PROVISIONS FOR CREATION, PERFECTION AND ENFORCEMENT OF THE
LIENS AND SECURITY INTERESTS WITH RESPECT TO THE PROPERTY CREATED PURSUANT TO
THE SECURITY INSTRUMENT AND THE OTHER LOAN DOCUMENTS SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE WHERE THE PROPERTY IS
LOCATED, IT BEING UNDERSTOOD THAT BORROWER HEREBY UNCONDITIONALLY AND
IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT THE LAW OF ANY JURISDICTION OTHER
THAN THE STATE OF NEW YORK AND/OR THE STATE WHERE THE PROPERTY IS LOCATED, AS
AFORESAID, SHALL GOVERN THIS NOTE OR THE OTHER LOAN DOCUMENTS.  BORROWER HEREBY
IRREVOCABLY (A) SUBMITS IN ANY LEGAL PROCEEDING RELATING TO THIS NOTE, THE LOAN
AGREEMENT OR THE SECURITY AGREEMENT TO THE NON-EXCLUSIVE IN PERSONAM
JURISDICTION OF ANY STATE OR FEDERAL COURT OF COMPETENT JURISDICTION SITTING IN
THE STATE OF NEW YORK, COUNTY OF NEW YORK, IN CONNECTION WITH ANY MATTER
GOVERNED BY THE SUBSTANTIVE LAWS OF THE STATE OF NEW YORK, AND AGREES TO SUIT
BEING BROUGHT IN SUCH COURT AS LENDER MAY ELECT; (B) WAIVES ANY OBJECTION IT MAY
NOW OR HEREAFTER HAVE TO THE VENUE OF SUCH PROCEEDING IN ANY SUCH COURT OR THAT
SUCH PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM; (C) AGREES TO SERVICE OF
PROCESS IN ANY LEGAL PROCEEDING BY MAILING OF COPIES THEREOF (BY REGISTERED OR
CERTIFIED MAIL, IF PRACTICABLE) POSTAGE PREPAID, OR BY FACSIMILE COPY, TO ITS
ADDRESS SET FORTH IN SECTION 9.5 OF THE LOAN AGREEMENT OR SUCH OTHER ADDRESS OF
WHICH LENDER SHALL HAVE BEEN NOTIFIED IN WRITING IN ACCORDANCE WITH THE
PROVISIONS OF SUCH SECTION 9.5 OF THE LOAN AGREEMENT; AND (D) AGREES THAT
NOTHING HEREIN SHALL AFFECT LENDER'S RIGHT TO EFFECT SERVICE OF PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW, AND THAT LENDER SHALL HAVE THE RIGHT TO BRING ANY
LEGAL PROCEEDINGS (INCLUDING A PROCEEDING FOR THE ENFORCEMENT OF A JUDGMENT
ENTERED BY ANY OF THE AFOREMENTIONED COURTS) AGAINST BORROWER IN ANY OTHER COURT
OR JURISDICTION IN ACCORDANCE WITH APPLICABLE LAW.
BORROWER AND LENDER EACH HEREBY WAIVE THE RIGHT TO A TRIAL BY JURY IN ANY ACTION
OR PROCEEDING BASED UPON, OR RELATED TO, THE LOAN EVIDENCED HEREBY OR ANY OF THE
LOAN DOCUMENTS.  THIS WAIVER IS KNOWINGLY, INTENTIONALLY, AND VOLUNTARILY MADE
BY BORROWER AND LENDER, AND BORROWER ACKNOWLEDGES THAT NEITHER LENDER, NOR ANY
PERSON ACTING ON BEHALF OF LENDER, HAS MADE ANY REPRESENTATIONS OF FACT TO
INDUCE THIS WAIVER OF TRIAL BY JURY OR IN ANY WAY TO MODIFY OR NULLIFY ITS
EFFECT.  BORROWER FURTHER ACKNOWLEDGES THAT IT HAS BEEN REPRESENTED IN
CONNECTION WITH THE EXECUTION AND DELIVERY OF THIS NOTE AND THE OTHER LOAN
DOCUMENTS AND THE MAKING OF THIS WAIVER BY INDEPENDENT LEGAL COUNSEL SELECTED BY
BORROWER OF ITS OWN FREE WILL AND THAT IT HAS HAD THE OPPORTUNITY TO DISCUSS
THIS WAIVER WITH SUCH COUNSEL.  BORROWER FURTHER ACKNOWLEDGES THAT IT HAS READ
AND UNDERSTANDS THE MEANING AND RAMIFICATIONS OF THIS WAIVER AND THAT ITS
EXECUTION OF THIS NOTE SHALL CONSTITUTE CONCLUSIVE EVIDENCE OF THE FOREGOING. 
BORROWER SHALL NOT SEEK TO CONSOLIDATE, BY COUNTERCLAIM OR OTHERWISE, ANY ACTION
IN WHICH A JURY TRIAL HAS BEEN WAIVED WITH ANY OTHER ACTION IN WHICH A JURY
TRIAL CANNOT BE OR HAS NOT BEEN WAIVED.  THE PROVISIONS OF THIS SECTION 15 SHALL
NOT BE DEEMED TO HAVE BEEN MODIFIED IN ANY RESPECT OR RELINQUISHED BY LENDER
EXCEPT BY A WRITTEN INSTRUMENT EXECUTED BY LENDER.
[SIGNATURE PAGE FOLLOWS]





--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned Borrower has executed this Note as of the
date first set forth above.
BORROWER:


SSG SADSBURY LLC,
a Delaware limited liability company




By:  
Name:
Title:


STATE OF ____________________ )
) ss
COUNTY OF __________________ )


Before me, _______________________(Notary name), of the state and county
aforesaid, personally appeared _______________________________, with whom I am
personally acquainted (or who showed proper identification), and who, upon oath,
acknowledged himself/herself to be ___________________________ of SSG Sadsbury
LLC, a Delaware limited liability company and that, being authorized so to do,
executed the foregoing instrument for the purpose therein contained on behalf of
and as the free act and deed of said company.


Witness my hand and seal,  this _____ day of _____________________, 2016.


My Commission expires: ________________________________
 Notary Public
SEAL




[SIGNATURES CONTINUE ON FOLLOWING PAGE]

--------------------------------------------------------------------------------

BORROWER:


SSG ROCHESTER LLC,
a Delaware limited liability company




By:  
Name:
Title:


STATE OF ____________________ )
) ss
COUNTY OF __________________ )


Before me, _______________________(Notary name), of the state and county
aforesaid, personally appeared _______________________________, with whom I am
personally acquainted (or who showed proper identification), and who, upon oath,
acknowledged himself/herself to be ___________________________ of SSG Rochester
LLC, a Delaware limited liability company and that, being authorized so to do,
executed the foregoing instrument for the purpose therein contained on behalf of
and as the free act and deed of said company.


Witness my hand and seal,  this _____ day of _____________________, 2016.


My Commission expires: ________________________________
 Notary Public
SEAL


[SIGNATURES CONTINUE ON FOLLOWING PAGE]





--------------------------------------------------------------------------------

BORROWER:


SSG BOLINGBROOK LLC,
a Delaware limited liability company




By:  
Name:
Title:


STATE OF ____________________ )
) ss
COUNTY OF __________________ )


Before me, _______________________(Notary name), of the state and county
aforesaid, personally appeared _______________________________, with whom I am
personally acquainted (or who showed proper identification), and who, upon oath,
acknowledged himself/herself to be ___________________________ of SSG
Bolingbrook LLC, a Delaware limited liability company and that, being authorized
so to do, executed the foregoing instrument for the purpose therein contained on
behalf of and as the free act and deed of said company.


Witness my hand and seal,  this _____ day of _____________________, 2016.


My Commission expires: ________________________________
 Notary Public
SEAL


[SIGNATURES CONTINUE ON FOLLOWING PAGE]





--------------------------------------------------------------------------------

BORROWER:


SSG DOLTON LLC,
a Delaware limited liability company




By:  
Name:
Title:


STATE OF ____________________ )
) ss
COUNTY OF __________________ )


Before me, _______________________(Notary name), of the state and county
aforesaid, personally appeared _______________________________, with whom I am
personally acquainted (or who showed proper identification), and who, upon oath,
acknowledged himself/herself to be ___________________________ of SSG Dolton
LLC, a Delaware limited liability company and that, being authorized so to do,
executed the foregoing instrument for the purpose therein contained on behalf of
and as the free act and deed of said company.


Witness my hand and seal,  this _____ day of _____________________, 2016.


My Commission expires: ________________________________
 Notary Public
SEAL




[SIGNATURES CONTINUE ON FOLLOWING PAGE]

--------------------------------------------------------------------------------

BORROWER:


SSG MERRILLVILLE LLC,
a Delaware limited liability company




By:  
Name:
Title:


STATE OF ____________________ )
) ss
COUNTY OF __________________ )


Before me, _______________________(Notary name), of the state and county
aforesaid, personally appeared _______________________________, with whom I am
personally acquainted (or who showed proper identification), and who, upon oath,
acknowledged himself/herself to be ___________________________ of SSG
Merrillville LLC, a Delaware limited liability company and that, being
authorized so to do, executed the foregoing instrument for the purpose therein
contained on behalf of and as the free act and deed of said company.


Witness my hand and seal,  this _____ day of _____________________, 2016.


My Commission expires: ________________________________
 Notary Public
SEAL




[SIGNATURES CONTINUE ON FOLLOWING PAGE]

--------------------------------------------------------------------------------

BORROWER:


SSG SUMMERVILLE I LLC,
a Delaware limited liability company




By:  
Name:
Title:


STATE OF ____________________ )
) ss
COUNTY OF __________________ )


Before me, _______________________(Notary name), of the state and county
aforesaid, personally appeared _______________________________, with whom I am
personally acquainted (or who showed proper identification), and who, upon oath,
acknowledged himself/herself to be ___________________________ of SSG
Summerville I LLC, a Delaware limited liability company and that, being
authorized so to do, executed the foregoing instrument for the purpose therein
contained on behalf of and as the free act and deed of said company.


Witness my hand and seal,  this _____ day of _____________________, 2016.


My Commission expires: ________________________________
 Notary Public
SEAL




[SIGNATURES CONTINUE ON FOLLOWING PAGE]

--------------------------------------------------------------------------------

BORROWER:


SSG SUMMERVILLE II LLC,
a Delaware limited liability company




By:  
Name:
Title:


STATE OF ____________________ )
) ss
COUNTY OF __________________ )


Before me, _______________________(Notary name), of the state and county
aforesaid, personally appeared _______________________________, with whom I am
personally acquainted (or who showed proper identification), and who, upon oath,
acknowledged himself/herself to be ___________________________ of SSG
Summerville II LLC, a Delaware limited liability company and that, being
authorized so to do, executed the foregoing instrument for the purpose therein
contained on behalf of and as the free act and deed of said company.


Witness my hand and seal,  this _____ day of _____________________, 2016.


My Commission expires: ________________________________
 Notary Public
SEAL

